AO 91 (Rev. 11/11) Criminal Complaint

Case 3:19-mj-71454-MAG Document 1 Filed 09/04/19 Page 1 of 20

Fr 1m
}

T

UNITED STATES DISTRICT COURT

 

for the
Northern District of California

 

 

CLD = A 9)

Wild =

 

 

 

 

 

 

 

 

|!

United States of America ) KY
V. ) : a>
Terence Tirona, ) Kase No. 3
5 19 71454
)
)
Defendant(s) ao At
od i NT.
ww i UY fem! | QE re
CRIMINAL COMPLAINT -
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of November 29, 2017 in the county of San Francisco in the
Northern District of California , the defendant(s) violated:
Code Section Offense Description
42 U.S.C. § 1320a-7b(b) Criminal penalties for acts involving Federal health care "Anti-Kickback
Statute."
This criminal complaint is based on these facts:
Please see attached affidavit.
M Continued on the attached sheet.
Approved as toform: —_-
PO xpzpscogp™
be Af Hff—
a ; Complaihbyht s signawke
WILLIAM FRENTZEN a ‘al AGent - FBI
Assistant United States Attorney nere spring -ypecial "gent =
Printed\kame and title
Sworn to before me and signed in my presence. ————-,
Date: 9 [ gt
ail Judge’s signature
City and state: San Francisco, California Hon. Joseph C. Spero, U.S. Chief Magistrate Judge
Printed name and title
) INIT
Case 3:19-mj-71454-MAG Document1 Filed 09/04/19 Page 2 of 20

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

I, Janette Spring, Special Agent with the Federal Bureau of Investigation (“FBI”) being first duly
sworn, hereby depose and state as follows:
I. INTRODUCTION

A. SYNOPSIS

1. I submit this affidavit in support of a criminal Complaint for Terence TIRONA
(“TIRONA”), Salvador DEL ROSARIO (“DEL ROSARIO”) and Catherine CARIAGA PALMA
(“CARIAGA”).

2. There is probable cause to believe TIRONA, DEL ROSARIO, CARIAGA engaged in a
scheme to commit Medicare fraud by receiving cash kickback payments in exchange for the referral of
home healthcare patients in violation of 42 U.S.C. § 1320a-7b(b), the anti-kickback statute.

3. As part of this investigation, the Agents have obtained information from the cooperation
of an FBI confidential witness (“CW-1”)' and evidence obtained by an FBI undercover employee
(“UCE”):

4. An identified co-conspirator introduced TIRONA as an individual who was willing to
accept kickback payments in exchange for the referral of patients. TIRONA later introduced DEL

ROSARIO and CARIAGA to UCE in furtherance of the scheme.

 

' CW-1 has provided information and services to the FBI over approximately two years and has received no
monetary compensation or other consideration from the FBI in exchange for the information and services. However,
CW-1 was employed by a home health care agency (“HHA Alpha”), which served as a cooperating entity
supporting the FBI’s undercover operation. As a result of the undercover operation, patient numbers and/or revenue
to CW-1 and CW-1’s HHA may have increased. These potential increases to CW-1’s HHA may have provided
benefit to CW-1 by improving his/her standing with the employing HHA. A criminal background check of CW-1
revealed convictions for embezzlement, grand theft, and an arrest for false claim to citizenship. CW-1 is an
undocumented immigrant who entered the United States illegally and by presenting false identifying documents to a
CBP officer. The CW-1later falsely denied having possessed false identifying documents when interviewed by
immigration officers. Although CW-1 is a removable alien, removal has been deferred under the Convention
Against Torture. The CW-1 may have an incentive to curry favor with federal law enforcement because of his
immigration status. After the conclusion of this undercover operation, FBI Agents became aware that during the
undercover operation but after HHA Alpha was no longer accepting patient referrals from targets of the
investigation, CW-1 was believed to have tried to use his/her role as a source to threaten an individual — with whom
he/she had a personal dispute — with a law enforcement investigation into the practices of this individual. To my
knowledge, those threats were never carried out. CW-1 is not currently the subject of any pending criminal charges.
Case 3:19-mj-71454-MAG Document 1 Filed 09/04/19 Page 3 of 20

5. During the course of the investigation, UCE held multiple in-person audio and video
recorded conversations with TIRONA, DEL ROSARIO, and CARIAGA, in 2017 and 2018, in which
TIRONA, DEL ROSARIO, and CARIAGA, received kickback payments in the form of cash in
exchange for the referral of home health and/or hospice patients.

B. BACKGROUND OF LEGAL FRAMEWORK AND INVESTIGATION

6. Starting in the 1970s, Congress created, amended, and strengthened the “Anti-Kickback
Act”, currently United State Code, Title 42, Section 1320a-7b(b). The relevant language of the statute is
listed below. In essence, the law criminalizes influencing referrals for federally funded health care
through payments. The legislative history revealed Congress was deeply concerned the normalization of
kickbacks in federally funded health care programs would lead to fraud and an undermining of the
quality of patient services since “operators become more concerned with rebates than with care.*” FBI
Agents began looking into kickbacks in the San Francisco Bay Area, specifically in the fields of home
health and hospice. Their investigation arose from concerns of false billing, referrals without patient
care in mind, that health care providers would have a willingness to expose their patients to unnecessary
treatments and that certain home health agencies (“HHAs”) would have a willingness to bill for, but not
provide, necessary services. The preliminary investigation into kickbacks occurring in the Bay Area in
the fields of home health and hospice revealed that the above concerns were indeed occurring. Some of
the most egregious examples uncovered by the investigation included doctors who referred patients to
hospice care in exchange for kickbacks while demanding a “longevity” bonus — meaning the doctor
would financially benefit the longer a patient remained on hospice. Since hospice is generally meant for
palliative care without curative intent, this system could encourage doctors to abandon curative options

earlier with potentially life threatening outcomes.

 

2 “kickbacks Among Medicaid Providers”, Senate Report 95-320, 1977.

3 In fact, throughout the course of the investigation, four of the targets, while negotiating kickback payment
amounts, discussed similar “longevity” bonuses. UCE agreed to these bonuses or entertained further discussion to
potentially identify any such referrals by proactively identifying at-risk patients. During the course of the
investigation, no such longevity bonus referrals were made to the UCO.
Case 3:19-mj-71454-MAG Document 1 Filed 09/04/19 Page 4 of 20

7.  Anundercover operation was selected as the means of investigating kickbacks. From
training and experience, the investigators understood that health care providers and HHAs shrouded
their activities in secrecy. Typically, health care providers were given kickbacks in the form of cash
payments made in closed door meetings between themselves and HHA representatives. Some used
bogus medical directorship/consultant contracts to disguise kickbacks as payments for seemingly
legitimate, but actually non-existent, services. Given the expected closed nature of the transactions and
the relatively traceless nature of cash payments, traditional documentary and other overt investigative
techniques were deemed to be ineffective. An undercover operation (“UCO”) was considered as the
most efficient and most successful means to gather direct evidence of the payments and the corrupt
intent of the kickback payments.

8. Around July 2016, two employees of a known Bay Area home health agency (“HHA
Alpha”) made a complaint to Health and Human Services Office of Inspector General (““HHS-OIG”)
regarding payments of kickbacks to doctors by other HHAs in the Bay Area. One of the two agreed to
serve as a cooperating witness (“CW-1”). CW-1 was paired with an undercover FBI agent (“UCE”),
based in San Francisco, who would portray himself/herself as someone representing investors, intent on
acquiring HHA Alpha and seeking to expand HHA Alpha’s patient population through illegal
kickbacks. UCE often communicated with targets in furtherance of the UCO while in San Francisco.
The UCO sought to investigate predicated targets and to use predicated targets to refer UCE to other
violators who the targets believed to be engaged in similar conduct.

9. In designing the UCO, investigators learned health care providers were weary of potential
legal risks that caused them to be unwilling to accept kickbacks from an unknown undercover agent
without an introduction from a known member of the industry. Further, the nature and size of the
kickbacks were dependent on the types of HHA services required. For example, certain types of
insurance and services were reimbursed at a higher rate, which in turn would lead to higher kickbacks.
Many health care providers were also quite concerned with patient satisfaction, partially to avoid a
disgruntled patient from questioning the corrupt HHA referral. Therefore, the ability to provide specific

details about services, accepted insurance plans, and patient satisfaction was critical to both gaining the
Case 3:19-mj-71454-MAG Document1 Filed 09/04/19 Page 5 of 20

initial introductions and to allowing the UCO to expand. The involvement of a vetted HHA would
facilitate entry of the UCO and allow kickback referrals to be diverted away from predicated HHA
companies. Further, the care provided by the vetted HHA could be monitored and reviewed

10. In keeping with those goals, HHA Alpha effectively served as a cooperating entity
through its management and its participation in the UCO. The FBI investigation was partly based upon
analysis of so-called outlier data — data showing abnormal and potentially illegal conduct — among
HHAs and doctors as well as through interviews. Based on examination of the data and interviews,
HHA Alpha did not fall into the profile of a likely kickback offender. Checks of FBI databases did not
reveal HHA Alpha as a prior or current subject of any investigations. Additionally, the FBI consulted
with HHS-OIG and determined HHA Alpha was not a prior or current subject of any investigations.
From the founding of HHA Alpha in 2009 until the initiation of the UCO, Medicare received two
complaints’, which were later deemed to be unsubstantiated. Additionally, HHA Alpha’s owner was
aware that CW-1 would be cooperating with an investigation and the patient paperwork and referrals to
HHA Alpha during the UCO were required to be brought to the attention of the investigating agency.
Patients referred to HHA Alpha by physicians and others receiving payment from FBI through the
UCO, (1) were contacted by an employee of HHA Alpha to obtain their consent for treatment by HHA
Alpha, (2) as a result of this consent and intake process, some patients ultimately did not receive
treatment from HHA Alpha because they declined treatment, preferred an HHA of their own choosing,
or medical evaluation determined treatment was inappropriate, (3) HHA Alpha was made aware of
patients that were referred through the course of the UCO, and (4) FBI conducted interviews of all
available patients referred to HHA Alpha and there were no serious allegations of failure in patient care.

> During the course of the UCO, there was one complaint regarding patient care provided by HHA

 

4 An anonymous complaint filed in 2016 alleged a durable medical equipment kickback scheme, which was closed
due to insufficient information. In 2015, Medicare closed a patient allegation of false billing by HHA Alpha after a
review of documents provided by HHA Alpha justified the billing.

5 Only three patients out of 129 interviewed by FBI complained and the complaints consisted of (1) early
discontinuation of treatment, (2) a nurse should have shown up more often, and (3) physical therapy should have
been longer. Of all patients referred to HHA Alpha by targets of the investigation during the UCO, the FBI was
unable to interview 31 patients due to the patients passing away in hospice care or because the patients could not be
located — generally international patients. As to those patients, no complaints regarding patient care were ever filed
against HHA Alpha.
Case 3:19-mj-71454-MAG Document 1 Filed 09/04/19 Page 6 of 20

Alpha made by a recently hired, and then fired employee, but an investigation by the California
Department of Public Health did not result in any negative finding against HHA Alpha. No other
complaints about HHA Alpha were reported to Medicare through the duration of the UCO. During the
course of the UCO, a total of 27 subjects were paid kickbacks and referred patients to HHA Alpha. At
no time during their meetings with CW-1 and/or UCE did the subjects express any concerns regarding
the treatment of their patients by HHA Alpha nor notify that any patient complaints had been received.
Further, none of the subjects indicated they were aware of any illicit conduct by HHA Alpha prior to or
during the UCO.

C. AGENT QUALIFICATIONS

11. Lama Special Agent of the FBI and have been so employed for approximately three
years. I am currently assigned to the Complex Financial Crime Squad of FBI’s San Francisco Field
Division. As part of my assigned duties, I investigate possible violations of federal criminal law,
specifically investigations involving white collar crime. | have received specialized training in health
care fraud matters including, but not limited to, Anti-Kickback, Mail Fraud, Wire Fraud, and False
Claims. I have participated in the execution of various arrests and search warrants in which business
and personal documents, bank records, computers, and other evidence of fraud and other crimes have
been seized.

12. Inthe course of this investigation and my investigation of other health care fraud
schemes, I have (1) interviewed numerous persons; (2) reviewed numerous records and pertinent data;
(3) read iterviews and other reports written by other law enforcement officers, and (4) become familiar
with the manner and means by which health care fraud schemes are operated including violations of 42
U.S.C. Section 1320a-7b and 18 U.S.C. Section 371.

13. This affidavit is intended to show merely that there is sufficient probable cause for the
requested Complaint and arrest warrant and does not set forth all of my knowledge about this matter.
Unless specifically indicated otherwise, all conversations and statements described in this affidavit are

related in substance and in part only. Where excerpts of transcripts of audio recorded conversations are
Case 3:19-mj-71454-MAG Document 1 Filed 09/04/19 Page 7 of 20

presented, they represent my best effort at this time to transcribe such recordings and I believe them to
be accurate in substance.
D. COMPLAINANTS
14. Terence TIRONA is a 33 year old case manager at Regional Medical Center (“RMC”) at
225 N Jackson Ave, San Jose, CA 95116. TIRONA was introduced to CW-1 and UCE by co-
conspirator Hilda TACORDA (“TACORDA”). During the course of the investigation, TIRONA
accepted $3,000 in kickbacks from an FBI UCE in exchange for patient referrals.
15. Sal DEL ROSARIO is a 44 year old case manager at Regional Medical Center at 225 N
Jackson Ave, San Jose, CA 95116. DEL ROSARIO was introduced to UCE by TIRONA.
16. Catherine CARIAGA is a 31 year old a case manager and a nursing assistant at Lucile
Packard Children's Hospital based in the Bay Area. CARIAGA was introduced to UCE by TIRONA.
E. STATUTE VIOLATED
17. Title 42, United States Code, Section 1320a-7b(b)(1)(A), in relevant part,
makes it a crime for any person to knowingly and willfully solicit or receive any remuneration
(including any kickback, bribe, or rebate) directly or indirectly, overtly or covertly, in cash or in
kind to any person to induce such person to refer an individual to a person for the furnishing or
arranging for the furnishing of any item or service for which payment may be made in whole or
in part under a Federal health care program.
Il. PROBABLE CAUSE
A. TIRONA IS INTRODUCED TO UCE BY A CO-CONSPIRATOR
18. In January 2017, CW-1 identified GLENNDA SANTOS (“SANTOS”) as a prominent
marketer employed by several HHAs in the area.
19. CW-I informed agents that SANTOS was participating in a cash-for-patient referral
scheme involving physicians, hospital case managers, and employees at skilled nursing facilities
throughout the San Francisco Bay Area. In so doing, SANTOS would give envelopes of cash to these

individuals in order to direct patient referrals to the HHAs.
Case 3:19-mj-71454-MAG Document 1 Filed 09/04/19 Page 8 of 20

20. During the course of the UCO, SANTOS introduced multiple individuals, including

physicians and case managers, willing to accept kickback payments in exchange for the referral of

home health and hospice patients. TIRONA, DEL ROSARIO, and CARIAGA were introduced to UCE

by a co-conspirator, TACORDA, a home health marketer employed by Amity Home Health Care, Inc.

(“AMITY”). TACORDA was introduced into the scheme by SANTOS.

21.

As set forth above, SANTOS introduced TACORDA to CW-1 and UCE on or about

August 30, 2017 by providing CW-1 and UCE with TACORDA's contact information. Later,

TACORDA and CW-1 exchanged text messages, in which they discuss patient referrals and arranged a

meeting with TIRONA. Excerpts of their text message exchange occurring between approximately

November 28 and 29, 2017 and are detailed below:

 

 

 

 

 

 

 

 

 

 

 

 

 

Speaker Statement Additional Explanation
TACORDA: Have a hospice for you TACORDA informs the CW-1 that an
incoming hospice patient referral
[Patient 1”]° will be sent to him/her in
connection with the kickback scheme.
CW-1: Sweet
CW-l1: Also ask Terence if he is ok to meet The CW-1 inquires whether TIRONA
Thursday with you as well. What do (i.e. "Terence") is available to meet
you think? regarding the kickback scheme.
CW-1: So we can give you the referral thank The CW-1 explains he/she wants to
you too. pay TACORDA (i.e. "thank") a
kickback for the introduction to
TIRONA.
TACORDA: Will ask him
CW-I: My bad I meant this Thursday also if Again, the CW-1 refers to paying cash
Terence is ok to meet we can thank him | (i.e. "envelope") kickbacks (i.e. "thank
and give him his envelope too you") to TACORDA and TIRONA.
TACORDA : K will let you know about T [TIRONA} | TACORDA responds that she will
deliver the CW-1's message and
request to meet to TIRONA.

 

 

6 Throughout this affidavit, I have removed patients’ names to protect their privacy, and have referred to them
instead as “Patient 1,” “Patient 2,” etc.

 
Case 3:19-mj-71454-MAG Document 1 Filed 09/04/19 Page 9 of 20

19. On or about November 29, 2017, CW-1 and TIRONA exchanged text messages, in which

TIRONA confirmed he had spoken with TACORDA about meeting. An excerpt of their text message

exchange is outlined below:

 

 

 

 

 

 

 

Speaker Statement Additional Explanation
CW-1: Also did you talk to Hilda [TACORDA]. If The CW-1 asked if TIRONA spoke
you have time this Thursday let's meet up fora | with TACORDA about meeting to
quick chat around lunch time. We can meet in discuss the kickback scheme.
the parking area if that works or Starbucks
nearby RMC
TIRONA: She did talk to me. That would normally TIRONA confirms that he has spoken with

work, but I'm off on Thursday, come back
Friday

 

 

TACORDA about the kickback scheme
and they discusses availability to meet.

 

B. TIRONA ACCEPTS KICKBACKS FROM UCE IN EXCHANGE FOR THE

20,

REFERRAL OF MEDICARE PATIENTS

On or about November 30, 2017, CW-1 and UCE recorded a meeting with TIRONA in a

parking lot near a Starbucks in Hayward, CA. During their meeting, TIRONA confirmed he discussed

the kickback scheme with TACORDA prior to their meeting. TIRONA stated his preference to be paid

on a per patient basis and offered examples of amounts as paid by other home health and hospice

agencies. Below are excerpts of the aforementioned exchange:

 

 

 

 

 

 

 

 

Speaker Statement Additional Explanation

CW-l: If I am not there, he can get things going. The CW-1 refers to his/her collaboration

with UCE regarding the kickback
scheme.

CW-1: Did Hilda talk to you? Amity is crazy, we don't The CW-1 refers to AMITY and their
want to compete with them. brazenness in engaging kickback

schemes.

TIRONA: | Ya, yay a, they are too much too. A little too TIRONA agrees with the CW-1.
aggressive.

CW-1: Where do you feel comfortable? Let's say we do | The CW-1 inquires whether $2,000 per
two? So we don't disrespect you. To keep the | month for TIRONA's participation in the
relationship so that ... kickback scheme is a sufficient payment

(i.e. "do two").

TIRONA: | So it think, it'd be easier so I don't feel pressured.

 

 

 

 

 
Case 3:19-mj-71454-MAG Document 1 Filed 09/04/19 Page 10 of 20

 

 

 

 

 

 

 

 

 

 

 

 

UCE: Want to just do it per person? UCE offers to pay TIRONA a kickback
on a per patient basis rather than a flat
monthly rate (i.e. "per person")

TIRONA: | Perfect, so much easier. So there is no pressure TIRONA responds that he prefers to be
on any side. paid a kickback per patient instead of a

flat fee.

UCE: Perfect, easy.

CW-1: Do you do a different number for home health or The CW-1 asks TIRONA what kickback
hospice? It's a two way street. amount he [TIRONA] is expecting in

exchange for a particular type of patient.

TIRONA: | I'll just say this, and flat out, I'll be honest with TIRONA explains to UCE and CW-1
you guys, other places they are doing four for how much other entities in the
Medicare home health and five for hospice. I'm industry are paying as part of their
comfortable with that, | wouldn't want to push any | kickback schemes. TIRONA states
higher. that others pay kickbacks of at least

$400 (i.e. "four") per Medicare patient
referral and $500 (i.e. "five") per
hospice patient referrals. This
statement shows TIRONA is already
familiar the operation and going rates
of similar kickback schemes.

UCE: ... have something for you that's basically UCE lets TIRONA know that he is
exactly in line with that, it's five, and then, and prepared to pay TIRONA $500 for the
then yeah if, is that ok? referral of a Patient |.

TIRONA: Yeah, no, absolutely.

UCE: So basically, he'll [CW-1] put you on a group

 

text with me, go ahead and let him know, and
I'll arrange a time and I'll come down and see
you and we'll take care of it. One by one, easy.

 

 

21.

At one point during the same meeting, UCE offered to move their discussion to CW-1’s

car, to which TIRONA agreed. TIRONA likely preferred they speak in the car to avoid being overheard

discussing their illicit kickback arrangement or risk being observed receiving a kickback payment.

While in the car, UCE paid TIRONA $500 cash for the referral of Patient 1. Below are the transcribed

excerpts of their exchange:

Speaker

 

 

 

Statement

Additional Explanation

 

 

UCE:

Would you like to go to your car?

 

UCE asks whether they want to move
their conversation to the CW-1's car.

 

 

 
Case 3:19-mj-71454-MAG Document 1 Filed 09/04/19 Page 11 of 20

 

 

 

 

 

 

 

 

 

 

TIRONA: Ya, I'd rather do that. TIRONA confirms that he would rather
speak about the kickback scheme inside a
vehicle.

UCE: This should be five hundred. We want to be low UCE refers to the amount of the

stress. Any questions or concerns? kickback as $500.
TIRONA: Thank you. Great. That is perfect. I don't want it
to be where you give per month and there is too
much stress with that.
UCE: No specific numbers, keep it at the pace you UCE reminds TIRONA that his
want. Anyone give you heat, we will shake our participation in the kickback scheme is
hands and say good. voluntary.
22. During the course of the UCO, UCE recorded multiple in-person meetings with

TIRONA. TIRONA met with UCE on at least five occasions and received a total of $3,000 in kickback

payments from UCE. In exchange for kickback payments, TIRONA referred three Medicare

beneficiaries to HHA Alpha and introduced UCE to other case managers willing to engage in the

scheme.

C. TIRONA INTRODUCES UCE TO A CO-CONSPIRATOR

23.

On or about February 1, 2018, CW-1 and UCE exchanged text messages with TIRONA

in which they discussed an introduction to another case manager, DEL ROSARIO. TIRONA offered to

make the introduction as TIRONA believed DEL ROSARIO would be willing to participate in the

kickback scheme. Below are excerpts of their text exchange:

 

Additional Explanation

 

 

 

 

 

 

Speaker Statement
TIRONA: Okay, almost done with meeting
TIRONA: I'll come down with Sal TIRONA refers to his case manager
connection (i.e. "Sal"). The case manager is
later identified as SAL DEL ROSARIO.
TIRONA: Sal is scared, he is asking to meet in the TIRONA explains DEL ROSARIO is
parking lot at Mendozas. nervous to meet them, presumably because
It's across the street DEL ROSARIO and TIRONA know the
kickback scheme is illegal (i.e. "Sal is
scared"), TIRONA explains DEL ROSARIO
wants to meet in a parking lot, which UCE
understands is likely a precautionary measure
to minimize detection by law enforcement or
others.
UCE: Sure.

 

 

 

10

 
Case 3:19-mj-71454-MAG Document 1 Filed 09/04/19 Page 12 of 20

24,

On the same date, CW-1 and UCE recorded a meeting with TIRONA. They discussed the

referral of other individuals willing to participate in the kickback scheme. Once again, TIRONA

identified DEL ROSARIO as an interested participant, as detailed in the excerpts below:

 

 

 

 

 

 

 

 

 

 

 

 

Speake | | Statement Additional Explanation
CW-1: He knows you're on board with us, right? | The CW-1 asks TIRONA whether DEL
ROSARIO is already aware of the
kickback scheme and TIRONA 's
participation (i.e. "on board ").
TIRONA: Yes, he does, I'm the one who told him. TIRONA confirms that he has briefed
DEL ROSARIO (i.e. "I'm the one who
told him") on the kickback scheme and
DEL ROSARIO wants to participate in it.
TIRONA: So the way to keep it safe with him, cause | TIRONA explains that DEL ROSARIO
when he works with other companies, and I | already participates ("he works with other
know that, is that he sends it to a SNF, then | companies") in other kickback schemes
the SNF sends it back. This way you guys | involving skilled nursing facilities (.e.
keep it on the low and nobody knows. I "SNF") and/or HHAs. TIRONA further
told him not to do that. And he said he’s explains how he advised DEL ROSARIO
fine with that. So if that's ok with you to alter his practices to minimize
guys? detection by authorities (i.e. "keep it on
the low").
CW-1: Yeah.
UCE: Yea, it has to be totally trustworthy, ’m UCE expresses to TIRONA that he/she
happy to talk to him about it, but ifit's not | relies on TIRONA to vet individuals
like totally totally, like you trust him and willing to participate and grow the
that's the only way we expand the circle. kickback scheme (i.e. "expand the
With people that we totally trust. circle").
TIRONA: No I trust him. TIRONA affirms DEL ROSARIO can
be trusted to engage in illegal conduct
with them.
30. After confirming DEL ROSARIO could be trusted to engage in the scheme, TIRONA left

the meeting to find DEL ROSARIO and bring him to meet CW-1 and UCE. Soon thereafter, TIRONA

returned with DEL ROSARIO and the meeting resumed. UCE confirmed the details of the kickback

scheme to DEL ROSARIO and DEL ROSARIO agreed to refer patients to HHA Alpha in exchange for

kickbacks. Transcribed excerpts of their exchange are detailed below:

Il

 
Case 3:19-mj-71454-MAG Document1 Filed 09/04/19 Page 13 of 20

 

 

 

 

 

 

 

 

 

 

 

 

Speaker Statement Additional Explanation
UCE: So the jist of it is we do $500 a patient. Of [UCE explains that DEL ROSARIO will
course we prefer Medicare, but he has the jreceive $500 per patient as part of the
whole list. We don't, again, unlike some of proposed kickback scheme. He/She further
ithe people, our competition, we don't want \explains that they prefer to receive Medicare
exclusive relationships, we're never gonna |patient referrals as part of the kickback
call and demand like you have to give us a |scheme. UCE explains which types of
certain quota. We understand that referrals garner the most reimbursements
Medicare and hospice pay best, but you _‘ for HHA services (i.e. "Medicare and
have to mix up patients referrals as part of |hospice pay best"), but discusses how DEL
what you're giving out so it looks good. | ROSARIO may need to send a variety of
patient referral types to avoid the
appearance of an exclusive relationship (..e.
"so it looks good"). UCE also comments on
how other HHAs (i.e. "our competition")
may demand a higher volume of patient
referrals in connection with other kickback
schemes.
DEL ROSARIO: | Yes sir, that’s right.
UCE: and if you have any doubts or concerns
about the way it looks, umm, we are all
about doing it right. And so uhhh if
you'd rather see it done a different way,
talk to us. We're perfectly good. And if
at any point you say, I'm not liking this,
or the risk, or whatever it is,
DEL ROSARIO: | Mmm
UCE: And I'm perfectly happy to be here cause |UCE refers to the illegal nature of the
11] totally get it, but if at any point you kickback scheme (i.e. “there is a risk”).
decide that this risk isn't worth it, or And, UCE refers to the potential
whatever cause you know, there is a risk [consequences of being caught by authorities
(i.e. "this risk isn't worth it”).
DEL ROSARIO:} Yeah.
UCE: We try to be as careful as possible, but
ya know, let us know, if its not for you
well shake your hand and say thanks.
We will never be the ones calling you
saying hey you haven't sent anything in a
while
DEL ROSARIO: | Yeah yeah yeah.
UCE: It's totally up to you. So any anything ...
DEL ROSARIO:}| No, so who do we notify like if we sent {DEL ROSARIO asks about how to get his

something?

 

patient referrals started (i.e. "Who do we

notify").

 

 

 

12
Case 3:19-mj-71454-MAG Document 1 Filed 09/04/19 Page 14 of 20

 

 

 

 

CW-1: You text me, and [ui] and we will, what |CW-1 explains that he/she will set up a text
I'll do, I'll make a group text between all |group, including DEL ROSARIO, the CW-1
three of us, and then well uhh any and UCE, for them to communicate to
patients that you have, text me and well, coordinate patient referrals and the payment
I'll contact you and hey everything is of kickbacks.
good, admitted, good to go.

DEL ROSARIO: | Ahh. Ok ok.

UCE: And uhhh we'll setup something like
this, we'll come down to mendozas and
we'll meet you and uhh quick and easy.

DEL ROSARIO: | Yea. DEL ROSARIO affirms that he is on board

with the kickback scheme and
communication plan.

 

 

 

 

 

D. DEL ROSARIO ACCEPTS KICKBACK PAYMENTS IN EXCHANGE FOR THE
REFERRAL OF MEDICARE PATIENTS

30. On February 22, 2018, UCE recorded a second meeting with DEL ROSARIO, in which
UCE paid DEL ROSARIO $1,000 cash for two Medicare patients DEL ROSARIO had referred to

HHA Alpha. Below is an excerpt of the aforementioned exchange:

UCE:

Alright, alright perfect. So it was two
[patients] right?

Yeah.
Ok, so this should uh be a thousand dollars.

DEL ROSARIO:
UCE:

 

31. DEL ROSARIO met again with UCE on May 17, 2018 to discuss the status of UCE's
takeover of a different HHA. During this meeting, UCE paid DEL ROSARIO $500 cash in anticipation

of additional patient referrals being sent to UCE's new company. Below are excerpts of the

 

aforementioned exchange:

 

 

 

_ Speaker Statement Additional Explanation
UCE: Umm and until we actually, we made UCE explains that he/she is changing
alternate plans but until we take over the their business plan and will no longer
company in October we can't take patients. | pay kickbacks to HHA Alpha.
DEL ROSARIO:]| No, I got it, I got it. Okay.
UCE: So urn so but we don't wanna lose anyone's | UCE explains that he/she wants to

relationship and we also don't want anyone | continue the kickback conspiracy with
to think that we flaked out or we're not doing | DEL ROSARIO and others (i.e. not

it. "lose anyone's relationship") and that
UCE plans to continue the scheme (i.e.

4 NET

 

 

 

 

att

 

13
Case 3:19-mj-71454-MAG Document 1 Filed 09/04/19 Page 15 of 20

 

DEL ROSARIO:

Yeah. Mmm.

 

UCE:

So what we, what we're asking is that I
have ah five hundred for you.

UCE explains that he/she will pay DEL
ROSARIO $500 to continue their
relationship and the kickback scheme in
the future.

 

 

 

 

 

 

 

UCE: If you could just stay with us, it's kind of a
retention bonus.

DEL ROSARIO: | Yeah, yeah. That's alright. DEL ROSARIO affirms he understands
that acceptance of the $500 confirms he
will continue to participate in the
kickback scheme at a later date.

UCE: And then in October, five hundred just for | UCE explain that he/she will reach back
starting back up for sending us more out again in October about future
patients. referral from DEL ROSARIO.

DEL ROSARIO: | Okay. That's fine.

UCE: So that's cool with you?

DEL ROSARIO: | No, that's good, that's good. Yeah. DEL ROSARIO affirms that he agrees

 

with UCE's proposal to continue the
kickback scheme.

 

 

E. TIRONA INTRODUCES UCE TO ANOTHER CO-CONSPIRATOR

32.

On or about February 28, 2018, TIRONA sent a text message to CW-1 and UCE

identifying a new participant for the kickback scheme, CARIAGA. Excerpts of this exchange are

 

 

 

 

 

 

 

 

 

detailed below:
Speaker Statement Additional Explanation

TIRONA: -Hey, Catherine the case manager is TIRONA explains that he explained the
okay. -Do you guys want to meet her? - kickback scheme already to CARIAGA
She's per diem and works 2 weeks on (i.e. the "case manager ") and
then 2 weeks off. -1st day back today. CARIAGA wants to participate (i.e. "is

okay").

CW-1: Sure let me see what schedule looks

like and will confirm.
33. On or about March 8, 2018, TIRONA sent a message to CW-1 and UCE asking if they

wanted to meet CARIAGA and indicated CARIAGA had a patient referral she could provide to HHA

Alpha. Detailed below is an excerpt from this exchange:

14

 
Case 3:19-mj-71454-MAG Document 1 Filed 09/04/19 Page 16 of 20

 

 

 

 

 

 

 

Speaker Statement Additional Explanation
TIRONA: Hey I'm back from Vegas. TIRONA explains that CARIAGA (ie.
Cat is here today. "Cat") has a patient referral to provide
Can you guys meet her? as part of the kickback scheme (i.e. "has
She has one for you guys one for you guys").
34. On or about March 12, 2018, UCE recorded a meeting with TIRONA during which

TIRONA introduced UCE to CARIAGA. During their conversation, CARIAGA confirmed she had

already spoken to TIRONA about the kickback scheme prior to their meeting. Below are transcribed

excerpts of their conversation:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Speaker Statement Additional Explanation —

TIRONA: So, this is Cat. She works with us. She's a TIRONA introduces CARIAGA to UCE

PRN. and refers to CARIAGA's work schedule
(i.e. as a part-time nurse).

UCE: Excellent.

UCE: Nice, nice. Okay, good. Good. Um, Yeah, UCE asks CARIAGA whether

so did he, basically get the chance to TIRONA has already explained the
explain to you? kickback scheme to her.

CARIAGA: | Yeah. CARIAGA confirms she is already
familiar with the kickback scheme.

UCE: Okay.

TIRONA: A little bit, yeah.

UCE: So, yeah, Medicare, MediCal are better, UCE explains that he/she prefers to receive

but you know, he's got a list of patients. Medicare patient referrals.

CARIAGA: | Okay.

UCE: List of other insurance-

CARIAGA: | Okay.

UCE: We're willing to mix in other stuff- UCE explains that patient referrals as part
of the kickback scheme may be mixed with
non-Medicare beneficiary referrals.

CARIAGA : | Mhm.

UCE: Cause, you know, it looks bad if UCE explains that sending only

everything is (UI) one. Medicare patients would look
suspicious (i.e. "looks bad").

CARIAGA: | Yeah, yeah. Mhm. CARIAGA affirms her understanding.

 

 

 

[5

 
Case 3:19-mj-71454-MAG Document 1 Filed 09/04/19 Page 17 of 20

F. CARIAGA ACCEPTS KICKBACK PAYMENTS IN EXCHANGE FOR THE
REFERRAL OF MEDICARE PATIENTS

35. During their initial meeting on March 12, 2018, UCE discussed with CARIAGA the risks

associated with their arrangement and stressed that her involvement was voluntary. Below is an excerpt

of the aforementioned exchange:

 

 

 

 

 

 

 

 

 

 

 

Speaker Statement Additional Explanation

UCE: ...you know, you can get trouble
with this, so, if there’s anything that
you think you’re taking a risk on,
and you don’t want to, don’t do it
for us.

CARIAGA Mmhmm.

UCE: We’re totally cool with it, just say it.

CARIAGA: Okay.

UCE: And anytime you decide you
changed your mind, that’s easy.

CARIAGA: Yeah, yeah, yeah.

 

36. Later during the meeting, CARIAGA and UCE exchanged phone numbers and set up a

group text with CW-1 to.discuss the kickback scheme, including patient referrals and payments for

those referrals.

37. At the conclusion of the meeting, CARIAGA accepted $500 in cash from UCE for the

referral of one Medicare patient to HHA Alpha. This patient referral was referenced by TIRONA during

the text exchange with the CW-1 on March 8, 2018. UCE also paid TIRONA $500 cash for introducing

CARIAGA into the scheme. Below is an excerpt of the aforementioned exchange:

 

 

 

 

 

 

Speaker — Statement Additional Explanation
UCE: Alright, cool. Anyway, um, so this UCE pays CARIAGA $500 cash for the
is, uh, five hundred. referral of the Medicare patient.
CARIAGA Okay. Thank you.
UCE: Thank you. And sir, of course, also, for UUCE pays TIRONA for introducing
lyour good work. CARIAGA.
CARIAGA: Thank you, thank you so much.

 

 

 

16

 

 
Case 3:19-mj-71454-MAG Document 1 Filed 09/04/19 Page 18 of 20

38. UCE met with CARIAGA on or about June 26, 2018 to discuss the status of the kickback
scheme. TIRONA was also present for the meeting, but had already discussed the revised plan with

UCE on May 17, 2017. Below is an excerpt of the aforementioned exchange:

 

 

 

Speaker Statement Additional Explanation |
UCE: . .we're just kinda saying uh, meeting UCE explains to TIRONA and CARIAGA
with one time, explaining them and that he/she will resume requesting
then um, so I have an envelope for five | additional patient referrals as part of the
hundred dollars, if you can just hold kickback scheme starting in October. And,
on till October, .. . UCE offers $500 to each of them in

connection with their
on-going participation in the kickback

 

 

 

 

 

 

 

 

 

scheme.

CARIAGA: Okay.

UCE: ..and when October comes, if you're

happy to send us patients again.

CARIAGA: Okay.

UCE: So if that's okay with you?

CARIAGA: Yeah. CARIAGA affirms. And, CARIAGA
accepts $500 from UCE.

 

Tit. PROBABLE CAUSE FOR THE VIOLATION

A. TITLE 42 UNITED STATES CODE, SECTION 1320A-7B(B)(1)(A), THE ANTI-KICK
BACK STATUTE

39. Title 42, United States Code, Section 1320a-7b(b)(1)(A), in relevant part, makes it a
crime for any person to knowingly and willfully solicit or receive any remuneration (including any
kickback, bribe, or rebate) directly or indirectly, overtly or covertly, in cash or in kind to any person to
induce such person to refer an individual to a person for the furnishing or arranging for the furnishing of
any item or service for which payment may be made in whole or in part under a Federal health care
program.

40. Based on all of the foregoing, probable cause exists to believe that TIRONA, DEL
ROSARIO, and CARIAGA accepted kickback payments from UCE that were intended to induce
TIRONA, DEL ROSARIO, and CARIAGA to send patient referrals to HHA Alpha for home health

and/or hospice services later billed to Medicare.

17
Case 3:19-mj-71454-MAG Document 1 Filed 09/04/19 Page 19 of 20

Al. Medicare is a federally funded health care program, and the referral of patients to HHA
Alpha by physicians for home health and/or hospice services constitutes a referral, as defined by Title 42
United States Code, Section 1320a-7b(b)(1)(A).

42. Therefore, there is probable cause to believe that patient referrals sent to HHA Alpha by
TIRONA, DEL ROSARIO, and CARIAGA in exchange for cash payments from UCE meets the
definition of a kickback payment and violates anti-kickback statute.

IV. CONCLUSION

43. Based on the foregoing, there is probable cause to believe TIRONA, DEL ROSARIO,
and CARIAGA engaged in a scheme to receive the payment of kickbacks in exchange for patient referrals
in violation of 42 U.S.C. § 1320a-7b(b)(1)(A).

V. REQUEST FOR SEALING
44, Since this investigation is ongoing, disclosure of the Complaint, this affidavit, and/or this

application and the attachments thereto will jeopardize the progress of the investigation. Disclosure
could result in the destruction of evidence, intimidation or collusion of witnesses, or the flight of a
//

//

//

//

//

//

//

//

//

//

//

18
Case 3:19-mj-71454-MAG Document 1 Filed 09/04/19 Page 20 of 20

suspect. Accordingly, I respectfully request the Court issue an order directing this Affidavit and any

related documents be sealed until the further order of this Court.

Jaetté SpringsSpecial Agent
edefal Bureau\ef Investigation

Sworn to and/subscribed before me

this ay of September, 2019

eas ye
ae - Os
or go
a a
Ze
of

HON. JOSEPH C. SPERO
United States Chief Magistrate Judge

19
